United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K (Mark One) xANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 oTRANSITION REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-13695 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Community Bank System, Inc. 401(k) Employee Stock Ownership Plan B. Name of Issuer of the securities held pursuant to the plan and the address of its principal executive office. Community Bank System, Inc. 5790 Widewaters Parkway DeWitt, New York 13214 REQUIRED INFORMATION 1.Not appicable 2.Not applicable 3.Not applicable 4.The Community Bank System, Inc. 401(k) Employee Stock Ownership Plan (the “Plan”) is subject to the requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”).Attached hereto as Appendix I is a copy of the most recent financial statements of the Plan prepared in accordance with the financial reporting requirements of ERISA. Exhibits (23)Consent of Independent Registered Public Accounting Firm. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the trustee (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned, hereunto duly authorized. Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Community Bank, N. A., Trustee Dated:June 28, 2009 /s/ Scott Kingsley Scott Kingsley Executive Vice President and Chief Financial Officer Appendix I COMMUNITY BANK SYSTEM, INC. 401(K) EMPLOYEE STOCK OWNERSHIP PLAN FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULE *** DECEMBER 31, 2 Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Index December 31, 2009 and 2008 Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4-11 Supplemental Schedule: Schedule of Assets (Held at End of Year) (Schedule H, Part IV, Item (i)) 12 Note: All other schedules are omitted since they are not applicable or are not required based on the disclosure requirements of the Employee Retirement Income Security Act of 1974 and applicable regulations issued by the Department of Labor. Report of Independent Registered Public Accounting Firm June 28, 2010 To the Participants and Administrators of Community Bank System, Inc. 401(k) EmployeeStock Ownership Plan We have audited the accompanying statements of net assets available for benefits of Community Bank System, Inc. 401(k) Employee Stock Ownership Plan as of December31,2009 and 2008, and the related statements of changes in net assets available for benefitsfor the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December31,2009 and 2008, and the changes in net assets available for benefits for the years then ended in conformity with generally accepted accounting principles(UnitedStates). Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2009, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. Dannible & McKee, LLP Syracuse, New York 1 Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Statements of Net Assets Available for Benefits December 31, 2009 and 2008 Assets Investments, at fair value (Notes B and C): Mutual funds Collective investment funds Community Bank System, Inc. common stock Collective trust fund Participant loans Self-directed brokerage Money market fund Total investments Contributions receivable – employer Contributions receivable – employee - Payable to plan sponsor - Net assets available for benefits at fair value Adjustment from fair value to contract value for fully benefit-responsive investments Net assets available for benefits $ 72,773,388 $ 66,054,472 The accompanying notes are an integral part of the financial statements. 2 Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2009 and 2008 Additions Employee contributions $ 4,966,543 $ 4,733,958 Employer contributions Interest and dividend income Net appreciation in the fair value of investments - Total additions Deductions Net depreciation in the fair value of investments - Benefit payments Administrative fees Total deductions Net increase (decrease) in net assets available for benefits Net assets available for benefits Beginning of Year End of Year $ 72,773,388 $ 66,054,472 The accompanying notes are an integral part of the financial statements. 3 Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Notes to Financial Statements December 31, 2009 and 2008 A. Description of the Plan The following description of the Community Bank System, Inc. 401(k) Employee Stock Ownership Plan (the “Plan”) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan's provisions. General The Plan is a defined contribution plan covering substantially all employees of Community Bank System, Inc. (the “Company”) who are age 18 or older.Employees are eligible to participate in the plan after 90 days of service.Employees must have one year of service to be eligible for the Company’s discretionary profit sharing contribution.The Plan also qualifies as an employee stock ownership plan under the meaning of Section4975(e)(7) of the Internal Revenue Code.The Plan is subject to the provisions of the Employment Retirement Income Security Act of 1974 (ERISA). Plan Amendments Effective January 1, 2008, the Plan was amended to allow Roth Elective Contributions, to provide automatic enrollment into the Plan for employees once they satisfy eligibility requirements, and the creation of automatic deferral payments which increase by 1% annually from 3% to a maximum of 6% absent employee direction to the contrary.Effective January 1, 2008 the plan was further amended to increase the maximum Company match to 3.5% as described below. Contributions Participants may make voluntary contributions of up to 90% of their total compensation on a pre-tax or after-tax basis up to a maximum contribution of $16,500 for 2009 or $22,000 if an employee is older than 50 in 2009 to the 401(K) Plan starting the first day of the month after 90 days of employment.Voluntary cash contributions of up to 6% of total eligible compensation are matched 100% by the Company for the first 1% contributed and 50% for the next 5% contributed.The Company match amounted to $1,750,472 and $1,592,633 in 2009 and 2008, respectively.The amount of the Company’s annual discretionary profit sharing contribution is determined by the Board of Directors, within certain maximum limitations.These discretionary profit sharing contributions to the Plan are allocated to individual participant accounts.Such discretionary profit sharing contributions were $0 and $889,630 in 2009 and 2008, respectively. Participant Accounts Each participant's account is credited with the participant's contribution and allocations of the Company's contribution as well as Plan earnings and charged with an allocation of administrative expenses.Allocation of Plan earnings and administrative expenses are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account.Forfeited accounts are allocated annually to eligible participant accounts based on the ratio of each eligible participant's compensation to total eligible participant compensation.Forfeited accounts allocated to eligible participants amounted to $6,627 and $5,712 for 2009 and 2008, respectively. 4 Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Notes to Financial Statements December 31, 2009 and 2008 Vesting Participants are immediately vested in their contributions and the Company's discretionary profit sharing contributions.Vesting in the Company's matching contribution portion plus actual earnings thereon is based on years of continuous service.A participant is 100 percent vested after two years of service. Participant Loans Participants may borrow from the Plan a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50 percent of their vested account balance.Loans are collateralized by the balance in the participant's account.Interest accrues at the prime rate in effect at the inception of the loan plus 1% for residential loans and plus 2.9% for Reserve Plus loans. Payment of Benefits Normal retirement date for participants under the Plan is the later of age 65 or the completion of 5 years of service.Upon termination of service due to death, disability or retirement, the participant will receive either a lump sum amount or installment payments equal to the value of the participant's vested interest in his or her account.If some or all of a participant’s account balance is allocated to the employee stock option feature of the Plan, that portion of the Plan benefit may be paid in the form of Company stock.Upon termination of employment, if the account balance is less than $5,000, the participant will receive a single lump sum amount equal to the value of his or her account, otherwise, the participant may elect to defer payment up to age 65.Hardship withdrawals of up to 100% of employee contributions are available if Internal Revenue Service guidelines are met. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue contributions at any time and terminate the Plan subject to the provisions set forth in ERISA.In the event the Plan terminates, the net assets of the Plan are to be set aside for participating employees based upon balances then credited to individual accounts.Participants shall be vested 100% in the assets so allocated to their accounts. Subsequent Events The Company has evaluated subsequent events through June 28, 2010, the date that the financial statements were available for issue.There were no material subsequent events. B. Significant Accounting Policies Basis of Accounting The accompanying financial statements are prepared on an accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Valuation of Investments Investments are stated at aggregate fair value, except for the SEI Stable Asset GIC Fund, which is stated at contract value.Securities that are traded on a national securities exchange are valued at the last reported sales price on the last business day of the Plan year.Shares of mutual funds are valued at the net asset value of shares held by the Plan at year-end.Participant loan receivable balances are reported at cost, which approximates fair value. 5 Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Notes to Financial Statements December 31, 2009 and 2008 The Plan presents in the Statement of Changes in Net Assets the net appreciation (depreciation) in the fair value of its investments, which consists of realized gains or losses as well as unrealized appreciation (depreciation) on those investments. Purchases and sales of securities are recorded on the trade date.Gains or losses on sales of securities are based on average cost.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. The SEI Stable Asset GIC Fund is stated at contract value according to the Financial Accounting Standards Board guidance on Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans, which states that contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan. As required by the guidance, the accompanying Statements of Net Assets Available for Benefits presents the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contracts from fair value to contract value.The accompanying Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis.Contract value represents contributions made under the contract, plus earnings, less participant withdrawals and administrative expenses.Participants may ordinarily direct the withdrawal or transfer of all or a portion of their investments at contract value.There are no reserves against contract value for credit risk of the contract issuer or otherwise.If an event occurs that may impair the ability of the contract issuer to perform in accordance with the contract terms, fair value may be less than contract value.For the years ended December31, 2009 and 2008 the average yields utilized were 3.69% and 6.44% and the crediting interest rates to the fund were 1.40% and 3.27% respectively. Payment of Benefits Benefits are recorded when paid. Administrative Expenses Certain administrative expenses are paid by the Company.These amounted to approximately $454,000 and $584,000, including approximately $251,000 and $276,000 paid to Benefit Plans Administrative Services, Inc. (“BPA”), in 2009 and 2008, respectively.(See NoteE). Inactive Accounts Account balances of individuals who have withdrawn from participation in the Plan had an accumulated basis of approximately $10,522,871 and $10,856,943 at December31, 2009 and 2008, respectively. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 6 Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Notes to Financial Statements December 31, 2009 and 2008 Risks and Uncertainties The plan provides for various investment options in mutual funds and Company stock.Investment securities are exposed to various risks, such as interest rate, market and credit.Due to the level of risk associated with certain investment securities and the level of uncertainty related to changes in the value of investment securities, it is at least reasonably possible that changes in risk in the near term would materially affect participants' account balances and the amounts reported in the Statements of Net Assets Available for Benefits and the Statements of Changes in Net Assets Available for Benefits. C. Investments Investments are held within various common funds maintained by the Community Bank, N.A. Trust Department.Participants, at their discretion, may allocate contributions and account balances between various investment options offered by the Plan.A brief description of these investment options, as provided by the plan administrator, follows: Community Bank System, Inc. Employee Stock Ownership Fund – these Funds invest in the common stock of the Plan sponsor, which is traded on the New York Stock Exchange under the symbol “CBU”. SEI Stable Asset GIC Fund – a collective trust fund that holds primarily a diversified portfolio of stable value contracts issued by insurance companies and banks.Investments in the SEI Stable Asset GIC Fund are not marketable securities and are reported at contract value. American Funds Washington Mutual Investors Fund Class A – a mutual fund that invests in common stocks and securities convertible into such common stocks. Federated Total Return Bond Fund – a mutual fund seeking to provide total return by investing primarily in a diversified portfolio of investment grade fixed income securities. Managers Special Equity Fund – a mutual fund that invests in equity securities of small- and medium-sized U.S. companies. American Funds EuroPacific Growth Fund Class A – a mutual fund that invests in stocks of issuers located in Europe and the Pacific Basin. Dreyfus S&P 500 Index Fund – a mutual fund that invests in equities and seeks to match the performance of the S&P 500 Composite Stock Price Index. Federated Mid-Cap Index Fund – a mutual fund primarily that invests in stocks of U.S. companies. T. Rowe Price Blue Chip Growth Fund – a mutual fund primarily that invests in stocks of U.S. companies. AITC Smart Conservative 2010 R1 – a mutual fund portfolio that attempts to achieve current income with long-term growth of principal by investing primarily in 47% stocks and 53% bonds and cash. 7 Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Notes to Financial Statements December 31, 2009 and 2008 AITC Smart 2020 R1 – a mutual fund portfolio that attempts to achieve current income with long-term growth of principal by investing primarily in 63% stock and 37% bonds and cash. AITC Smart Moderate 2030 R1 – a mutual fund portfolio that attempts to achieve long-term growth of principal and income by investing primarily in 70% stock and 30% bonds and cash. AITC Smart 2040 R1 – a mutual fund portfolio that attempts to achieve long-term growth of principal and income by investing primarily in 80% stock and 20% bonds and cash. AITC Smart Aggressive 2050 R1 – a mutual fund portfolio that attempts to achieve long-term growth of principal by investing primarily in 90% stock and 10% bonds and cash. TD Waterhouse IDA Account – participants select the individual investment securities, including equity securities, mutual funds and bonds. The fair value of individual investments which represent 5% or more of net assets available for benefits ($3,638,669 for 2009 and $3,302,723 for 2008) at either December31, 2009 or 2008 are as follows: Community Bank System, Inc. common stock $ 18,891,264 $ 18,359,556 SEI Stable Asset GIC Fund American Funds Washington Mutual Investors Fund Class A American Funds EuroPacific Growth Fund Class A Federated Total Return Bond Fund T. Rowe Price Blue Chip Growth Fund Dreyfus S&P 500 Index Fund The Plan’s investments (depreciated) appreciated in value as follows: Community Bank System, Inc. common stock Mutual funds Total net (depreciation) appreciation in fair value of investments $ 3,089,733 $ (10,031,104) D. Fair Value Measurements Effective January 1, 2008, the Company adopted Financial Accounting Standards Board guidance related to Fair Value Measurements, which establishes a common definition for fair value to be applied to generally accepted accounting principles requiring the use of fair value, establishes a framework for measuring fair value and expands disclosure about such fair value instruments.It defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price).It also classifies the inputs used to measure fair value into the following hierarchy: 8 Community Bank System, Inc. 401(k) Employee Stock Ownership Plan Notes to Financial Statements December 31, 2009 and 2008 ·
